Title: From Thomas Jefferson to George Logan, 1 July 1793
From: Jefferson, Thomas
To: Logan, George



July 1. 1793.

Th: Jefferson presents his friendly compliments to Dr. Logan. Having engaged a good farmer to go and put one of his plantations in Virginia into a regular course of farming, and being about to give him his plan, he takes the liberty of submitting it to Dr. Logan, in whose experience and judgment he has great confidence. He begs him to favor him with his observations on it, freely and as fully in writing as his leisure will permit. He is himself but a tyro in agriculture, and it being of great importance to set out right in plans de longue haleine, he hopes it will be his excuse with Dr. Logan for the trouble he gives him.What number of constant labourers (men and women in equal number) would such a farm require?—If sheep, instead of cattle, should be made the principal object, what number of sheep are equivalent to a given number of cattle old and young, for making manure? Th:J. is desirous of substituting sheep for cattle to as great an extent as a true calculation of interest will admit.—Mr. Young’s writings are so voluminous one cannot think of buying the whole. Which of them must one buy, in order to have every thing useful which he has written? For it is apprehended that many of his volumes are mere repetitions of what is to be found in the others.
